Title: [From Thomas Jefferson to Samuel Huntington, 27 September 1780]
From: Jefferson, Thomas
To: Huntington, Samuel


  [Richmond, 27 Sep. 1780. JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xviii, 912 (9 Oct. 1780): “A letter, of 27 September, from Governor Jefferson was read, accompanied with copies of the acts of the Virginia assembly, from the beginning of the year, 1779.” Letter not located, but the Journals record two days later that, on a motion by Madison and Bland, “Ordered, That the letter, of 27 September, from Governor Jefferson, with the copies of the acts of the legislature of Virginia enclosed therein, be referred to the  Board of Treasury, to enable them to ascertain and insert in the bills to be emitted by the said State, pursuant to the resolutions of Congress, of the 18 of March last, the time of the passing of the act adopting the said resolutions” (same, p. 916). Concerning the enclosures see the preceding letter.]
